Case: 09-41162     Document: 00511177700          Page: 1    Date Filed: 07/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 19, 2010
                                     No. 09-41162
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSCAR ORNELAS-PORTOS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for Southern the District of Texas
                              USDC No. 7:09-CR-972-1


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Oscar Ornelas-Portos
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Ornelas-Portos has filed a response and a
motion to unseal part of the record. Ornelas-Portos’s motion is DENIED.
        Our independent review of the record, the response, and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-41162   Document: 00511177700 Page: 2      Date Filed: 07/19/2010
                               No. 09-41162

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2